Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The corrections to the Abstract have been accepted by the Examiner.
The corrections to claims 8 and 19, in response to the claim objections, have been accepted by the Examiner.
The corrections to claims 12 - 20, in response to the 35 USC 101 rejection, have been accepted by the Examiner.

Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive.

Argument: Applicant argued that (Remarks 12/1/2021, page 8, last paragraph):

 “Applicant respectfully submits, that propagation of specifically the credential is not an obvious variant as alleged by the examiner. There is no teaching, suggestion or motivation in the Lang reference to indicate the credential is propagated amongst access controls. The Lang reference does not perform this propagation of the credential and therefore does not share the same advantages as the present application.” 

Response: Examiner respectfully disagrees. 
Lang does not explicitly disclose the credential is transmitted to the group access controls by propagation of wireless signals between each access control of the group of access controls.
However, Lang discloses “In another aspect, the method can include opening a connection between the wireless device and the locking device, and exchanging credentials authenticating a user of the wireless device to the locking device. Authentication of user credentials can allow the locking device to activate additional means of authentication” (page 6, lines 16 – 19).
As a further example, Lang discloses (page 17, lines 9 – 17), that locking device 100 can control other devices in the room e.g. a safe 262, which is another locking device, by sending a beacon (lines 15 – 17). This is done wirelessly since all are on the same network. Lang states here that a beacon is transmitted but doesn’t explicitly state that a credential is transmitted in the beacon. However, Lang states credentials can be exchanged between locking device 100 and wireless device (page 16, lines 11 – 15). Hence, the credential exchanged between locking devices is an obvious variation of having the credential exchanged between the locking device and a wireless device, since all devices are on a mesh network and communicate with each other (Lang: page 10, lines 9 – 18).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the credentials transmitted to the group access controls . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 – 4, 6 – 9, 11 – 15, 17 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lang et al. (WO2015191190A1; which has been provided in the International Search Report).

projecting a first wireless signal at a first rate (page 4, lines 14 - 17);
detecting the first wireless signal indicating that a mobile device is located at a first distance away from a first access control (page 6, lines 1 - 15);
obtaining a credential from the mobile device (page 6, lines 16 - 19);
transmitting the credential to a group of access controls (page 16, lines 11 – 15; page 20, lines 12 - 14);
and projecting a second wireless signal at a second rate for a selected time period (page 4, lines 18 – 22; wherein the 2nd rate is obtained by varying the beacon rate and the time period is the time of day, day of week etc.).
Lang does not explicitly disclose the credential is transmitted to the group access controls by propagation of wireless signals between each access control of the group of access controls.
However, Lang discloses “In another aspect, the method can include opening a connection between the wireless device and the locking device, and exchanging credentials authenticating a user of the wireless device to the locking device. Authentication of user credentials can allow the locking device to activate additional means of authentication” (page 6, lines 16 – 19).

Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the credentials transmitted to the group access controls by propagation of wireless signals between each access control, since this would use the  advantage of a mesh network and allow for faster propagation of  the credentials e.g. if the wireless device is at one end of the network, it could be out of range from an access control at the other end of the network, so propagating from one access control to the next would be a better solution.

Regarding claim 2, Lang does not explicitly disclose the second rate is greater than the first rate. However, Lang discloses the rate can be varied (page 4, lines 18 - 22). Hence, one of ordinary skill in the art can make the 2nd rate greater than the 1st rate. 
nd rate greater than the 1st rate, because as the mobile device approaches the locking device, it would increase the communication frequency between the locking device and mobile device, thereby providing a faster response time. 

Regarding claim 3, Lang discloses the first wireless signal and the second wireless signal are projected by the first access control and the group of access controls (page 4, lines 11 – 22; wireless interface in locking mechanism transit beacon signal), and the first wireless signal is detected by the mobile device (page 5, lines 11 – 14; page 6, lines 1 - 4).

Regarding claim 4, Lang does not explicitly disclose the first wireless signal and the second wireless signal are projected by the mobile device, and the first wireless signal is detected by the first access control and the group of access controls.
However, Lang discloses the opposite: the first wireless signal and the second wireless signal are projected by the first access control and the group of access controls (page 4, lines 11 – 22; wireless interface in locking mechanism transit beacon signal), and the first wireless signal is detected by the mobile device (page 5, lines 11 – 14; page 6, lines 1 - 4).  

Therefore, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the mobile device transmit the 1st and 2nd wireless signal as this could reduce the power consumption since the access control would not have to continuously transmit a 1st wireless signal. The mobile device could transmit the 1st signal only when it is in the vicinity of the access control, thereby recuing overall power consumption.

Regarding claim 6, Lang discloses projecting a second wireless signal at a second rate greater than the first rate for a selected time period (analyzed as in claim 2 above) is performed by access controls of the group of access controls (page 4, lines 11 – 22; wireless interface in locking mechanism transit beacon signal) that the mobile device is authorized to actuate using the credential (page 6, lines 21 - 23).


Claim 7 is similarly analyzed as claim 2 above, with the following differences:
Claim 7 recites 3rd rate less than 2nd rate. As stated in claim 2 rejection above, the rates can be easily varies by one of ordinary skill in the art for the reasons state din claim 2 rejection. 
rd signal by access controls that the mobile device is not authorized to actuate is also an obvious variation or obvious to try since access controls that can be actuated and can’t be actuated would be treated differently to reduce power consumption.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the 3rd wireless signal rate less than the 2nd rate as this would reduce power consumption even more. 

Claim 8 is similarly analyzed as claim 2 above. The rates can be chosen by one of ordinary skill in the art, based on the location of the mobile device, the goal being reducing power consumption.

Regarding claim 9, Lang discloses determining a final destination access control of the group of access controls (page 7, lines 5 – 9; page 15, line 17 – page 16, line 10; wherein the final destination device will have the shortest distance. strongest signal strength).
Projecting a second wireless signal at a second rate greater than the first rate for a selected time period is analyzed as in claim 2 above.
Lang does not disclose the above is performed only by the final destination access control. However, this is an obvious variation or obvious to try since Lang discloses detecting the closest distance or maximum signal strength. Hence the final destination nd wireless signal can be done only by that access control. This would save power since the other access controls don’t have to project the 2nd wireless signal.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to have the final destination only transmit the 2nd wireless signal, as this would save power. 

Claim 11 is similarly analyzed as claim 1	0. The mesh network in general could have a server, so the same argument as in claim 10 applies here.

Claim 12 is similarly analyzed as claim 1. 	

Claim 13 is similarly analyzed as claim 2.

Claim 14 is similarly analyzed as claim 3.

Claim 15 is similarly analyzed as claim 4.



Claim 18 is similarly analyzed as claim 7.

Claim 19 is similarly analyzed as claim 8.

Claim 20 is similarly analyzed as claim 9.

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents/publications are cited to further show the state of the art with respect to energy conservation in access control/locking device systems:

Caterino et al. (US 20180152444) discloses method and apparatus for making a decision on a card.
Einberg et al.  (US 20180144569) discloses based on motion of device, perform or limit features

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADOLF DSOUZA/Primary Examiner, Art Unit 2632